Exhibit 10.1


CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement (this “Agreement”) is dated May 15, 2012, and
is entered into in Hangzhou City, People’s Republic of China (“PRC” or “China”)
by and between Zhejiang Jiuxin Investment Management Co., Ltd (“Party A”) and
Zhejiang Jiuying Grand Pharmacy Co., Ltd. (“Party B”). Party A and Party B are
referred to collectively in this Agreement as the “Parties.”


RECITALS


(1)  
Party A, a company incorporated in the PRC as a foreign invested enterprise,
specializes in enterprise management and consultation;



(2)  
Party B is mainly engaged in retail of prescription and non-prescription drugs
including traditional Chinese medicinal materials, Chinese prepared medicines,
cut crude drugs, pharmaceutical chemicals, antibiotics, biochemical drugs, and
biological products; retail of pre-packaged food and dairy products (including
 milk-based powdered infant formulas)  and retail of general merchandise
(collectively the “Business”);



(3)  
The Parties desire that Party A provide Party B with consulting and other
relevant services in connection with the Business; and



The Parties are entering into this Agreement to set forth the terms and
conditions under which Party A shall provide consulting and other related
services to Party B.
 
NOW THEREFORE, the Parties agree as follows:
 
1.
DEFINITIONS

 
1.1       In this Agreement the following terms shall have the following
meanings:
 
“Affiliate,” with respect to any Person, shall mean any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person.  As used in this definition, “control” shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether by ownership of securities or partnership or
other ownership interests, or by contract or otherwise);
 
 
 

--------------------------------------------------------------------------------

 
 
“Consulting Services Fee” shall be as defined in Clause 3.1;
 
“Indebtedness” shall mean, as to any Person, any one of the following: (i) money
borrowed by such Person (including principal, interest, fees and charges) for
the deferred purchase price of any property or services, (ii) the face amount of
all letters of credit issued to such Person and all drafts drawn thereunder,
(iii) all liabilities secured by any Encumbrance on any property owned by such
Person, whether or not such liabilities have been assumed by such Person, (iv)
the aggregate amount required to be capitalized under any lease for which such
Person is the lessee, or (v) all contingent obligations (including, without
limitation, all guarantees to third parties) of such Person;
 
“Encumbrance” shall mean any guarantee, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
recording or notice statute, and any lease having substantially the same effect
as any of the foregoing);
 
“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization, entity or other
organization or any government body;
 
“PRC” means the People’s Republic of China;
 
“Services” means the services to be provided under the Agreement by Party A to
Party B, as more specifically described in Clause 2.


1.2       The headings in this Agreement shall not affect the interpretation of
this Agreement.
 
2.
RETENTION AND SCOPE OF SERVICES



2.1      Party B hereby agrees to retain the services of Party A, and Party A
accepts such appointment, to provide to Party B services in relation to the
current and proposed operations of Party B’s business in the PRC pursuant to the
terms and conditions of this Agreement (the “Services”).  The Services shall
include, without limitation:


 
-2-
Consulting Services Agreement

--------------------------------------------------------------------------------

 
 
(a)           General Business Operation.  Provide general advice and assistance
relating to the management and operation of Party B’s business.
 
(b)           Human Resources.
 
(i)           Provide general advice and assistance in relation to the staffing
of Party B, including assistance in the recruitment, employment and secondment
of management personnel, administrative personnel and staff of Party B
 
(ii)          Provide training of management, staff and administrative
personnel;
 
(iii)         Assist Party B to establish an efficient payroll management
system; and
 
(iv)         Provide assistance in the relocation of Party B’s management and
staff;
 
(c)           Business Development. Provide advice and assistance in business
growth and development of Party B.
 
(d)           Other.  Such other advice and assistance as may be agreed upon by
the Parties.


2.2       Exclusive Services Provider.  During the term of this Agreement, Party
A shall be the exclusive provider of the Services.  Party B shall not seek or
accept similar services from other providers without the prior written approval
of Party A.
 
2.3       Intellectual Property Rights Related to the Services.  Party A shall
own all intellectual property rights developed or discovered through research
and development in the course of providing Services, or derived from the
provision of the Services.  Such intellectual property rights shall include
patents, trademarks, trade names, copyrights, patent application rights,
copyright and trademark application rights, research and technical documents and
materials, and other related intellectual property rights including the right to
license or transfer such intellectual property rights.  If Party B requires the
use of Party A’s intellectual property rights, Party A agrees to grant such
intellectual property rights to Party B on terms and conditions to be set forth
in a separate agreement.
 
 
-3-
Consulting Services Agreement

--------------------------------------------------------------------------------

 
 
2.4       Pledge.  Party B shall permit and cause the owners of Party B to
pledge their equity interests in Party B to Party A for securing the payment of
the Consulting Services Fee as required pursuant to this Agreement.


3.     PAYMENT
 
3.1       General.
 
(a)           In consideration of the Services to be provided by Party A
hereunder, Party B shall pay to Party A a consulting services fee (the
“Consulting Services Fee”) during the term of this Agreement, payable each
quarter, equal to 51% of Party B’s net profit after tax payment for such quarter
based on the quarterly financial statements provided under Clause 5.1 below.
Such quarterly payment shall be made within fifteen (15) days after receipt by
Party A of the financial statements referenced above.
 
(b)           Party B will permit, from time to time during regular business
hours as reasonably requested by Party A, its agents or representatives
(including independent public accountants, which may be Party B’s independent
public accountants), (i) to conduct periodic audits of the financial books and
records of Party B, (ii) to examine and make copies and abstracts from all
books, records and documents (including, without limitation, computer tapes and
disks) in the possession or under the control of Party B, (iii) to visit the
offices and properties of Party B for the purpose of examining such materials
described in clause (ii) above, and (iv) to discuss matters relating to the
performance by Party B hereunder with any of the officers or employees of Party
B having knowledge of such matters.  Party A may exercise the audit rights
described herein at any time, provided that Party A provides a ten (10) day
written notice to Party B specifying the scope, purpose and duration of such
audit.  All such audits shall be conducted in such a manner as not to interfere
with Party B’s normal operations.


3.2       Party B shall not be entitled to set off any amount it may claim is
owed to it by Party A against any Consulting Services Fee payable by Party B to
Party A unless Party B first obtains Party A’s prior written consent.
 
3.3       The Consulting Services Fee shall be paid in RMB by telegraphic
transfer to Party A’s bank account, or to such other account or accounts as may
be specified in writing from time to time by Party A.
 
 
-4-
Consulting Services Agreement

--------------------------------------------------------------------------------

 
 
3.4       Should Party B fail to pay all or any part of the Consulting Services
Fee due to Party A in RMB under this Clause 3 within the time limits stipulated,
Party B shall pay to Party A interest in RMB on the amount overdue based on the
three (3) month lending rate for RMB published simultaneously by the Bank of
China on the relevant due date.
 
3.5      All payments to be made by Party B hereunder shall be made free and
clear and without any consideration of tax deduction, unless Party B is required
to make such payment subject to the deduction or withholding of tax.


4.      FURTHER TERMS OF COOPERATION
 
         All business revenue of Party B shall be directed in full by Party B
into a bank account(s) supervised by Party A.


5.      UNDERTAKINGS OF PARTY B
 
         Party B hereby agrees that, during the term of the Agreement:


5.1      Information Covenants.  Party B shall provide to Party A:
 
5.1.1        Preliminary Monthly Reports. Within five (5) days after the end of
each calendar month the preliminary income statements and balance sheets of
Party B made up to as of the end of such calendar month, in each case prepared
in accordance with the generally accepted accounting principles of the PRC.
 
5.1.2        Final Monthly Reports. Within ten (10) days after the end of each
calendar month, a final report from Party B on the financial and business
operations of Party B as of the end of such calendar month, setting forth the
comparison of financial and operation figures for the corresponding period in
the preceding financial year, in each case prepared in accordance with generally
accepted accounting principles of the PRC.
 
5.1.3        Quarterly Reports. As soon as available and in any event within
forty-five (45) days after each Quarterly Period (as defined below), unaudited
consolidated and consolidating statements of income, retained earnings and
changes in financial positions of Party B and its subsidiaries for such
Quarterly Period, and for the period from the beginning of the relevant fiscal
year to such Quarterly Date, and the related consolidated and consolidating
balance sheets as of such Quarterly Period, setting forth in each case the
actual versus budgeted comparisons and a comparison of the corresponding
consolidated and consolidating figures for the corresponding period in the
preceding fiscal year, accompanied by a certificate of Party B’s Chief Financial
Officer, and such certificate shall state that the said financial statements
fairly represent the consolidated and consolidating financial conditions and
results of operations, as the case may be, of Party B and its subsidiaries, in
accordance with the general accepted accounting principles of the PRC for such
period (subject to normal year-end audit adjustments and the preparation of
notes for the audited financial statements).  For the purpose of this Agreement,
a “Quarterly Period” shall mean the last day of March, June, September and
December of each year, the first of which shall be the first Quarterly Period
following the date of this Agreement; provided that if any such Quarterly Period
is not a business day in the PRC, then such Quarterly Period shall be the next
succeeding business day in the PRC.
 
 
-5-
Consulting Services Agreement

--------------------------------------------------------------------------------

 
 
5.1.4        Annual Audited Accounts.  Within 90 days after the end of the
financial year, Party B’s annual audited accounts (setting forth in each case
the comparison of the corresponding figures for the preceding financial year),
shall be prepared in accordance with the generally accepted accounting
principles of the PRC.
 
5.1.5        Budgets. At least ninety (90) days prior to the beginning of Party
B’s fiscal year, Party B shall prepare a budget in a form satisfactory to Party
A (including budgeted statements of income and sources and uses of cash and
balance sheets) for each of the four quarters of such fiscal year accompanied by
the statement of Party B’s Chief Financial Officer, to the effect that, to the
best of his or her knowledge, the budget is a reasonable estimate for the
corresponding period.
 
5.1.6        Notice of Litigation. Party B shall notify Party A, within one (1)
business day of obtaining the knowledge thereof, of (i) any litigation or
governmental proceeding pending against Party B which could materially adversely
affect the business, operations, property, assets, condition or prospects of
Party B, and (ii) any other event which is likely to materially adversely affect
the business, operations, property, assets, condition or prospects of Party B.
 
5.1.7        Other Information.  From time to time, such other information or
documents as Party A may reasonably request.


5.2       Books, Records and Inspections.  Party B shall keep accurate books and
records of its business activities and transactions according with PRC’s
generally accepted accounting principles and all other legal
requirements.  During an appropriate time and within a reasonable scope
requested by Party A, Party B will permit Party A’s officers and designated
representatives to visit the premises of Party B and to inspect, under the
guidance of Party B’s officers, Party B’s books and records, and to discuss the
affairs, finances and accounts of Party B.
 
 
-6-
Consulting Services Agreement

--------------------------------------------------------------------------------

 
 
5.3       Corporate Franchises.  Party B will do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence and
maintain its material rights and licenses.
 
5.4       Compliance with Laws.  Party B shall abide by all applicable laws,
regulations and orders of all relevant governmental administration, in respect
to its business and the ownership of its property, including, without
limitation, maintenance of valid and proper governmental approvals and licenses
necessary to provide the services, unless such noncompliance could not, in the
aggregate, have a material adverse effect on the business, operations, property,
assets, condition or prospects of Party B.


6.      NEGATIVE COVENANTS
 
         Party B covenants and agrees that, during the term of this Agreement,
without the prior written consent of Party A:
 
 6.1      Equity.  Party B will not issue, purchase or redeem any equity or
debt, or equity or debt securities of Party B.
 
 6.2      Encumbrances.  Party B will not create, incur, assume or suffer to
exist any Encumbrance upon or with respect to any property or assets (real or
personal, tangible or intangible) of Party B whether existing or hereafter
acquired, provided that the provisions of this Clause 6.2 shall not prevent the
creation, incurrence, assumption or existence of:
 
6.2.1        Encumbrances for taxes not yet due, or Encumbrances for taxes being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established; and
 
6.2.2        Encumbrances in respect to Party B’s property or assets imposed by
law, which were incurred in the ordinary course of business, and (i) which do
not in the aggregate, materially detract from the value of Party B’s property or
assets or materially impair the use thereof in the operation of Party B’s
business or (ii) which are being contested in good faith by appropriate
proceedings and proceedings which have the effect of preventing the forfeiture
or sale of the property of assets subject to any such Encumbrance.


 
-7-
Consulting Services Agreement

--------------------------------------------------------------------------------

 


6.3       Consolidation, Merger, Sale of Assets, etc.  Party B will not wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the foregoing at any future time) all or any part of its property or
assets, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person, except that (i) Party B may sell inventory in the
ordinary course of business and (ii) Party B may sell equipment which is
uneconomic or obsolete, in the ordinary course of business.
 
6.4       Dividends.  Party B will not declare or pay any dividends, or return
any capital, to its shareholders or authorize or make any other distribution,
payment or delivery of property or cash to its shareholders as such, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, for a
consideration, any shares of any class of its capital stock now or hereafter
outstanding (or any options or warrants issued by Party B with respect to its
capital stock), or set aside any funds for any of the foregoing purposes.
 
6.5       Leases.  Party B will not permit the aggregate payments (including,
without limitation, any property taxes paid as additional rent or lease
payments) by Party B under agreements to rent or lease any real or personal
property to exceed the amount agreed by Party A in any fiscal year of Party B.
 
6.6       Indebtedness.  Party B will not contract, create, incur, assume or
suffer to exist any indebtedness, except accrued expenses and current trade
accounts payable incurred in the ordinary course of business, and obligations
under trade letters of credit incurred by Party B in the ordinary course of
business, which are to be repaid in full not more than one (1) year after the
date on which such indebtedness is originally incurred to finance the purchase
of goods by Party B.
 
6.7       Advances, Investment and Loans.  Party B will not lend money or grant
credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, except that Party B may acquire and hold
receivables owing to it, if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms.
 
6.8       Transactions with Affiliates or Related Parties.  Party B will not
enter into any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate or Related Parties of Party
B, other than on terms and conditions substantially as favorable to Party B as
would be obtainable by Party B at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate or Related Parties and with
the prior written consent of Party A. The term “Affiliate or Related Parties”
shall mean the Shareholders and (a) each individual who is, or who has at any
time been, an officer, director or executive employee of Party B or any
Affiliate; (b) each member of the family of the Shareholders and  each of the
individuals referred to in clause “(a)” above; and (c) any entity in which any
one of the individuals referred to in clauses “(a)” and “(b)” above holds or
held (or in which more than one of such individuals collectively hold or held),
beneficially or otherwise, a controlling interest or a material voting,
proprietary or equity interest.
 
 
-8-
Consulting Services Agreement

--------------------------------------------------------------------------------

 
 
6.9       Capital Expenditures.  Party B will not make any expenditure for fixed
or capital assets (including, without limitation, expenditures for maintenance
and repairs which are capitalized in accordance with generally accepted
accounting principles in the PRC and capitalized lease obligations) during any
quarterly period which exceeds the aggregate the amount contained in the budget
as set forth in Section 5.1.5.
 
6.10     Modifications to Debt Arrangements, Agreements or Articles of
Association.  Party B will not (i) make any voluntary or optional payment or
prepayment on or redemption or acquisition for value of (including, without
limitation, by way of depositing with the trustee with respect thereto money or
securities before due for the purpose of paying when due) any existing
Indebtedness or (ii) amend or modify, or permit the amendment or modification
of, any provision of any existing Indebtedness or of any agreement (including,
without limitation, any purchase agreement, indenture, loan agreement or
security agreement) relating to any of the foregoing or (iii) amend, modify or
change its Articles of Association or business license, or any agreement entered
into by it, with respect to its capital stock, or enter into any new agreement
with respect to its capital stock.
 
6.11     Line of Business.  Party B will not engage (directly or indirectly) in
any business other than those types of business prescribed within the business
scope of Party B’s business license except with the prior written consent of
Party A.




7.      TERM AND TERMINATION
 
7.1      This Agreement shall take effect on the date of execution of this
agreement and shall remain in full force and effect for the maximum period of
time permitted by law unless sooner terminated pursuant to Clause 7.2.
 
7.2      This Agreement shall remain in full force and effect for the maximum
period of time permitted by law. The phrase “maximum period of time permitted by
law” shall mean the time period from the execution date of this agreement to the
last date of Party B’s operation term set forth in its business license. If
Party B’s operation term is extendible, Party B shall use its best efforts to
renew its business license and extend its operation term until and unless
otherwise instructed in Party A’s prior written notice. When Party B’s operation
term is extended, such time period shall be automatically extended to the last
date of Party B’s extended operation term as set forth in its new business
license. Notwithstanding the foregoing stipulation, Party A shall have the right
to terminate this Agreement at any time by giving a thirty (30) day prior
written notice to other Parties. During the effective term of this Agreement,
any Party except Party A shall have no right to terminate this Agreement.
 
 
-9-
Consulting Services Agreement

--------------------------------------------------------------------------------

 
 
7.3       Party A shall have no liability to the other Party for indemnity,
compensation or damages arising solely from the exercise of such termination
right when Party A elects to terminate this Agreement pursuant to Clause 7.2.   
 The expiration or termination of this Agreement shall not affect the continuing
liability of Party B to pay any Consulting Services Fees already accrued or due
and payable to Party A.  Upon expiration or termination of this Agreement, all
amounts then due and unpaid to Party A by Party B hereunder, as well as all
other amounts accrued but not yet payable to Party A by Party B, shall hereby
become due and payable by Party B to Party A.
 
8.      PARTY A’S REMEDY UPON PARTY B’S BREACH
 
         In addition to the remedies provided elsewhere under this Agreement,
Party A shall be entitled to remedies permitted under PRC laws, including,
without limitation, compensation for any direct and indirect losses arising from
the breach and legal fees incurred to recover losses from such breach.


9.      AGENCY
 
        The Parties are independent contractors, and nothing in this Agreement
shall be construed to constitute either Party to be the agent, partner, legal
representative, attorney or employee of the other for any purpose
whatsoever.  Neither Party shall have the power or authority to bind the other
except as specifically set out in this Agreement.

10.    GOVERNING LAW AND JURISDICTION
 
10.1     Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the PRC.
 
10.2     Arbitration.  Any dispute arising from, out of or in connection with
this Agreement shall be settled through amicable negotiations between the
Parties.  Such negotiations shall begin immediately after one Party has
delivered to the other Party a written request for such negotiation.  If, within
ninety (90) days following the date of such notice, the dispute cannot be
settled through negotiations, the dispute shall, upon the request of either
Party with notice to the other Party, be submitted to arbitration in China under
the auspices of China International Economic and Trade Arbitration Commission
(the “CIETAC”).  The Parties shall jointly appoint a qualified interpreter for
the arbitration proceeding and shall be responsible for sharing in equal
portions the expenses incurred by such appointment.  The arbitration proceeding
shall take place in Shanghai, China.  The outcome of the arbitration shall be
final and binding and enforceable upon the Parties.
 
 
-10-
Consulting Services Agreement

--------------------------------------------------------------------------------

 
 
10.3     Arbitration Language and Rules.  Unless otherwise provided by the
arbitration rules of CIETAC, the arbitration proceeding shall be conducted in
Chinese. The arbitration tribunal shall be formed pursuant to the arbitration
rules of CIETAC. Party B, Party C and Party D shall be deemed as one party in
arbitration proceedings for purpose of the arbitration under this agreement. The
arbitration tribunal shall apply the arbitration rules of the CIETAC in effect
on the date of execution of this Agreement.  However, if such rules are in
conflict with the provisions of this clause, or with Section 10 of this
Agreement, then the terms of Section 10 of this Agreement shall prevail.
 
10.2.3      Cooperation; Disclosure. Each Party shall cooperate with the other
Party in making full disclosure of and providing complete access to all
information and documents requested by the other Party in connection with such
proceedings, subject only to any confidentiality obligations binding on such
Parties.
 
10.2.4      Jurisdiction. Judgment rendered by the arbitration may be entered
into by any court having jurisdiction, or application may be made to such court
for a judicial recognition of the judgment or any order of enforcement thereof.


10.3     Cooperation; Disclosure. Each Party shall cooperate with the other
Party in making full disclosure of and providing complete access to all
information and documents requested by the other Party in connection with such
proceedings, subject only to any confidentiality obligations binding on such
Parties.
 
10.4     Continuing Obligations. The Parties shall continue their implementation
of this Agreement during the period when the relevant dispute is being resolved.


11.    ASSIGNMENT
 
 No part of this Agreement shall be assigned or transferred by either Party
without the prior written consent of the other Party.  Any such assignment or
transfer shall be void, provided that Party A may assign its rights and
obligations under this Agreement to an Affiliate without Party B’s consent.


 
-11-
Consulting Services Agreement

--------------------------------------------------------------------------------

 
 
12.    NOTICES
 
 Notices or other communications required to be given by any Party pursuant to
this Agreement shall be written in English and Chinese and delivered personally
or sent by registered mail or prepaid mail or by a recognized courier service or
by facsimile transmission to the address of relevant each Party or both Parties
set forth below or other address of the Party or of the other addressees
specified by such Party from time to time. The date when the notice is deemed to
be duly served shall be determined as the follows: (a) a notice delivered
personally is deemed duly served upon the delivery; (b) a notice sent by mail is
deemed duly served the tenth (10th) day after the date, or the fourth (4th) day
after the delivery date of an internationally recognized courier service; and
(c) a notice sent by facsimile transmission is deemed duly served upon the time
shown on the transmission confirmation of relevant documents.
 

         
Party A
Zhejiang Jiuxin Investment Management Co., Ltd.
     
Address: Room 101, No. 9-3 Da Guan Nan Si Yuan, Gongshu District, Hangzhou City,
Zhejiang Province, China
     
Attn:  LIU Lei
     
Fax: +86-571-88233598
     
Tel: +86-571-88078153
         
Party B:
Zhejiang Jiuying Grand Pharmacy Co., Ltd.
     
Address: No.51, Jiajia Lane, Xiaohe Street, Gongshu District, Hangzhou City,
Zhejiang Province, China
     
Attn: LIU Lei
     
Fax: +86-571-88233598
     
Tel: +86-571-88078276
 



13.    GENERAL


 
-12-
Consulting Services Agreement

--------------------------------------------------------------------------------

 
 
13.1     The failure or delay in exercising a right or remedy under this
Agreement shall not be constituted as a waiver of the right or remedy, and no
single or partial exercise of any right or remedy under this Agreement shall
prevent any further exercise of the right or remedy.
 
13.2     Should any clause or any part of any clause contained in this Agreement
be declared invalid or unenforceable for any reason whatsoever, all other
clauses or parts of clauses contained in this Agreement shall remain in full
force and effect.
 
13.3     This Agreement constitutes the entire agreement between the Parties
relating to the subject matter of this Agreement and supersedes all previous
agreements.
 
13.4     No amendment or variation of this Agreement shall be valid unless it is
in writing and executed by the Parties or their authorized representatives.
 
13.5     This Agreement shall be executed in seven (7) original copies in both
English and Chinese. Each Party shall receive one (1) duplicate original, and
all originals shall be equally valid.


[SIGNATURE PAGE FOLLOWS]
 
 
-13-
Consulting Services Agreement

--------------------------------------------------------------------------------

 
 
［SIGNATURE PAGES］


IN WITNESS WHEREOF this Agreement is duly executed by each Party or its legal
representatives.
                       

PARTY A:
Zhejiang Jiuxin Investment Management Co., Ltd.
 
Legal/Authorized Representative: /s/ LIU Lei                
Name:  LIU Lei
Title:    Executive Director

 
PARTY B:
Zhejiang Jiuying Grand Pharmacy Co., Ltd.
 
Legal/Authorized Representative: /s/ LIU Lei                
Name:   LIU Lei
Title:     Executive Director



 
-14-
Consulting Services Agreement

--------------------------------------------------------------------------------

 


Appendix 1: List of Consulting and Services


1.  
Assistance of design, research and development of new products for Party B;

 
 

2.  
Permission of use of computer software of Party A;

 
 

3.  
Permission of use of know-how technology of Party A;

 
 

4.  
Daily management, maintenance and update of database of customers and suppliers
of Party B;

 
 

5.  
Vocational training for the technicians of Party B;

 
 

6.  
Assistance of collection and study of relevant marketing and technical
information for Party B;

 
 

7.  
Assistance of idea creation regarding marketing promotion for Party B;

 
 

8.  
Other relevant consulting and services as required by Party B from time to time.

 
 

 
-15-
Consulting Services Agreement
 
 
 